SCHROEDER, Circuit Judge, with whom BROWNING, Chief Judge, ANDERSON, TANG and FERGUSON, Circuit Judges,
join, dissenting.
I dissent from the majority’s holding that henceforward the Ninth Circuit Court of Appeals will give no special consideration whatever to the decision of a district court on the state law of its home jurisdiction. The holding is not only a major departure from our own practice, but is contrary to all the reported decisions of the other circuits as well as the views of scholarly authorities on the question.
The result can only serve as a disincentive to our district courts to explore and explain the authorities which bear on an issue of local law. It will tend to deprive the litigants of the benefit of that effort. It will encourage unsuccessful counsel to appeal on the assumption that reversals will become more frequent. Our own work will multiply. Sadly, the majority arrives at this result without an analysis of purpose, and in the face of overwhelming authority from the other circuits. We are not told why this novel view, rather than the standards applied by other circuit courts, is required to reach a just result in this or any other case.
With increasing frequency, federal courts have had to deal with unresolved issues of state law since Erie Railroad v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938). In that decision Justice Brandéis declared there to be no federal general common law, 304 U.S. at 78, 58 S.Ct. at 822, and overturned the doctrine of Swift v. Tyson, 41 U.S. 1, 16 Pet. 1, 10 L.Ed. 865 (1842), that federal courts should “exercise an independent judgment as to what the common law of a state is — or should be____” Erie, 304 U.S. at 71, 58 S.Ct. at 819. Under Erie, the federal court’s function
*1404is not to choose the rule that it would adopt for itself, if free to do so, but to choose the rule that it believes the state court, from all that is known about its methods of reaching decisions, is likely in the future to adopt.
C. Wright, Handbook of the Law of Federal Courts § 58, at 375 (4th ed. 1983) (“Wright”).
In addressing state law issues on appeal, circuit courts have developed the practice of giving special consideration to a district court’s decisions on state law questions arising under the law of the district court’s home jurisdiction. Sound practical reasons underlie the development: the appellate courts can benefit greatly from a district judge’s past experience and day to day familiarity with issues of state law within that judge’s state. See 9 C. Wright & A. Miller, Federal Practice and Procedure § 2588, at 752 (1971) (“Wright & Miller”).
While the precise articulation of the nature of the special consideration due district court decisions varies from circuit to circuit, and even from case to case within a circuit, the most common formulation is in terms of “great weight” or “substantial deference.” Leading examples are: Caspary v. Louisiana Land and Exploration Co., 707 F.2d 785, 788 n. 5 (4th Cir.1983) (substantial deference); Smith v. Mobil Corp., 719 F.2d 1313, 1317 (5th Cir.1983) (quoting Avery v. Maremont Corp., 628 F.2d 441, 446 (5th Cir.1980) (great weight); Randolph v. New England Mutual Life Insurance Co., 526 F.2d 1383, 1385 (6th Cir.1975) (considerable weight); Morin Building Products Co. v. Baystone Construction, Inc., 717 F.2d 413, 416 (7th Cir. 1983) (“it is only prudent to defer to the view of the district judge”); Kansas City Power and Light Co. v. Burlington Northern Railroad Co., 707 F.2d 1002, 1003 (8th Cir.1983) (great deference unless deficient in analysis or authority); Campbell v. Joint District 28-J, 704 F.2d 501, 504 (10th Cir.1983) (extraordinary force); Alabama Electric Cooperative, Inc. v. First National Bank of Akron, Ohio, 684 F.2d 789, 792 (11th Cir.1982) (deference). For dramatic illustration of the point, I attach to this opinion as an appendix the headnotes from the West Digest’s key number 785, covering cases from 1979 to 1983. They vividly demonstrate the cadence to which others are marching and from which we today fall completely out of step.
The majority adopts the polar opposite view that the district court is entitled to no consideration. It makes the unique assertion that “we cannot have independent de novo review and still defer to the decision of the district court: the concepts are inconsistent.” The majority is misusing those terms as they are applied in this context. The majority’s confusion is evident in its repeated mischaracterization of the standard which it today rejects. It says we have permitted reversal only for “clear error.” As the' following discussion demonstrates, that is not the standard which this court, or other circuit courts, have properly applied to questions of state law.
Appellate courts exercise de novo review over all questions of law, whether state or federal. Appellate courts may, and, as the cases demonstrate overwhelmingly, do substitute their judgments for the judgments of district courts on state as well as federal issues. By giving “substantial deference,” or what I believe to be the better phrase, “great weight,” to the decisions of the district courts, appellate courts do not suspend their own thought processes. They treat the expertise of the district judge in local law as a factor that requires a careful review of the district court’s decision before the appellate court reaches a different conclusion. The circuits have not, as the majority would have us believe, been guilty of a massive “abdication” of responsibility.
The appropriate analysis should begin with the ■ difference between appellate review of issues of fact and issues of law. The’ standard of review for questions of fact tried to a district court is set forth expressly in Rule 52(a) of the Federal Rules of Civil Procedure: “Findings of fact shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses.”
*1405Drawn from prior equity practice, see FecLR.Civ.P. 52, Notes of Advisory Committee on Rules, the rule means that as to matters of fact, the appellate court is bound by the trial court’s findings unless the appellant demonstrates that a finding is clearly erroneous. See Purer & Co. v. Aktiebolaget Addo, 410 F.2d 871, 878 (9th Cir.), cert. denied, 396 U.S. 834, 90 S.Ct. 90, 24 L.Ed.2d 84 (1969). The rule recognizes that the district court is in a unique position to admit the evidence, hear the testimony, and evaluate the credibility and demeanor of witnesses. See, e.g., Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U.S. 844, 855, 102 S.Ct. 2182, 2188, 72 L.Ed.2d 606 (1982). The appellate court is not free to substitute its judgment on the meaning of the evidence for that of the district court. Inwood Laboratories, 456 U.S. at 857-58, 102 S.Ct. at 2190.
The district court’s conclusions of law, in contrast, are freely reviewable by the appellate court unfettered by the limitations of Rule 52(a). See United, States v. Mississippi Valley Generating Co., 364 U.S. 520, 526, 81 S.Ct. 294, 297, 5 L.Ed.2d 268 (1961); United States v. Rosales, 584 F.2d 870, 872 (9th Cir.1978); Phoenix Title and Trust Co. v. Stewart, 337 F.2d 978, 985 (9th Cir. 1964), cert. denied, 380 U.S. 979, 85 S.Ct. 1335, 14 L.Ed.2d 273 (1965). The record is not closed, and the appellate court may review all relevant legal authorities. In questions of law “we are not confined to the ‘clearly erroneous’ or some other restricted standard of review, but it is our duty to exercise our independent judgment ____” Rosales, 584 F.2d at 872.
Yet differences exist between the appellate and the district courts in their respective relationships to the law of a particular state. As a practical matter district judges hear a great number of cases involving the law of their home states. This court’s appellate jurisdiction, on the other hand, encompasses nine states, and questions of state law arise from all of them. Moreover, district judges generally have practiced within a state for some years while appellate court judges, more often than not, have no similar relationship to the law of the state in question.
Giving special consideration to district court decisions on state law issues does not mean that appellate court review should be narrower in character than its review of other legal questions. The point has been well expressed in our own circuit:
An Appellate Court should give great weight to the determinations of state law made by a district judge experienced in the law of that state, but the parties are entitled to a review of the trial court's determinations of state law just as they are as to any other legal question in the case.
Portland General Electric Co. v. Pacific Indemnity Co., 574 F.2d 469, 471 (9th Cir. 1978).
The majority overreacts to a problem that is basically one of terminology. The phrase this Circuit, and to some extent the Tenth Circuit, has used most frequently is that the appellate court will follow the district court’s interpretation of state law unless it is “clearly wrong.” The wording of this formulation is similar to the Rule 52(a) “clearly erroneous” standard of review of factual findings. This similarity is unfortunate, for it connotes that a district court’s decision on a legal issue binds the appellate court just as a district court finding of fact binds the appellate court. In some opinions, we have even used the phrase “clearly wrong” and “clearly erroneous” interchangeably. See, e.g:, Donaldson v. United States, 653 F.2d 414, 416 (9th.Cir.1981); Gaines v. Haughton, 645 F.2d 761, 770 (9th Cir.1981), cert, denied, 454 U.S. 1145, 102 S.Ct. 1006, 71 L.Ed.2d 297 (1982). The result has been a tendency in a few of our decisions to look only to whether plausible support exists for the district court’s legal conclusion, thereby according it presumptive validity. See, e.g., Monte Carlo Shirt, Inc. v. Daewoo International (America) Corp., 707 F.2d 1054, 1056-57 (9th Cir. 1983); Smith v. Sturm, Ruger & Co., 524 F.2d 776, 778 (9th Cir.1975).
Such excessive reliance on the district court has led to criticism of our formulation.
*1406[TJhere is some tendency ... to say that if the trial court has reached a permissible conclusion under state law, the appellate court cannot reverse even if it thinks the state law to be otherwise, thereby treating the question of state law much as if it were a question of fact. The determination of state law, however, is a legal question, and although the considered decision of a district judge experienced in the law of the state naturally commands the respect of an appellate court, a party is entitled to meaningful review of that decision just as he is of any other legal question in the case----
C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4507, at 107-09 (1982). See 1A J. Moore, W. Taggart, A. Vestal & J. Wicker, Moore’s Federal Practice 110.309[2], at 3128 n. 28 (2d ed. 1983); Wright, supra § 58, at 375-76; Wright & Miller, supra.
The Eighth Circuit recognized the problem when it abandoned the “clearly wrong” standard, noting that the legal effect of that formulation might be to “preclude appellate consideration of an issue involving a significant question of law.” Luke v. American Family Mutual Insurance Co., 476 F.2d 1015, 1019 n. 6 (8th Cir.1972), cert. denied, 414 U.S. 856, 94 S.Ct. 158, 38 L.Ed.2d 105 (1973). The Eighth Circuit adopted a standard of giving “substantial deference.” It did not find such deference inconsistent with its appellate function. We should profit from this example. The majority ignores it.
The majority’s insistence that giving any weight to the decision of the district .court on an issue of state law is an “abdication” of our responsibility to give independent consideration to the question utterly misses the point of the nearly 50 years of experience of the federal appellate courts since Erie. The special weight that should be given to a district court’s decision is not intended to make our examination any less thorough or independent. It is intended to make us more careful. Its purpose is to prevent hasty and perhaps arbitrary decisions in areas of local law with which we may not be fully familiar. Giving special consideration to a district court’s decision on a state law question is a responsible exercise of appellate authority.
The majority endeavors unsuccessfully to find support for its view in United States Supreme Court decisions that defer to decisions of lower federal courts on state law issues. See, e.g., Runyon v. McCrary, 427 U.S. 160, 181-82, 96 S.Ct. 2586, 2599-2600, 49 L.Ed.2d 415 (1976); Bishop v. Wood, 426 U.S. 341, 345-46 & n. 10, 96 S.Ct. 2074, 2077-2078 & n. 10, 48 L.Ed.2d 684 (1976); Bernhardt v. Polygraphic Co. of America, 350 U.S. 198, 204-05, 76 S.Ct. 273, 277, 100 L.Ed. 199 (1956). The majority argues that the Supreme Court’s acceptance of lower court decisions on state law issues somehow reflects approval of the proposition that courts of appeals should give no weight to district court expertise. In fact, Supreme Court deference is based upon the very assumption of expertise in local law that the majority today rejects. Thus, in a case in which the court of appeals had ruled on a state law question, the Supreme Court deferred to the court of appeals “[sjince [the court] is much closer to [state] law than we are ____” United States v. Durham Lumber Co., 363 U.S. 522, 527, 80 S.Ct. 1282, 1285, 4 L.Ed.2d 1371 (1960). In the same sense, district courts are closer to local law than are the circuit courts. Thus the Supreme Court’s reasoning requires— not forbids — us to give weight to the district court decision on an unsettled issue of state law.
The most regrettable aspect of today's decision is the message it sends to the district courts and the litigants. It suggests to the district courts that time spent thoroughly explaining a state law question is time wasted; we therefore will be deprived of their expertise. At the same time, the majority signals to litigants that reversals will be easier to obtain, thus encouraging more appeals. The inevitable result is that we will be faced with more state law issues, but provided with less guidance. The majority offers this result without any attempt to demonstrate that the standard it now decries has led to unfairness or incorrect results. I therefore dissent.
*1407APPENDIX
West’s Federal Practice Digest 2d (1983 cum. pamphlet) Federal Courts Key # 785: Weight to be accorded trial judge’s holding (Ninth Circuit cases deleted):
C.A.Ark. 1981. Court of Appeals will give special weight to trial judge’s interpretation of state law in diversity cases; nevertheless, Court of Appeals is not bound by district court’s interpretation of state law and must reverse if it finds that district court has not correctly applied local law. — Red Lobster Inns of America, Inc. v. Lawyers Title Ins. Corp., 656 F.2d 381.
C.A.Ark. 1981. On questions of unsettled state law, Court of Appeals gives great weight to the district court’s judgment. — Orlando v. Alamo, 646 F.2d 1288.
C.A.Ark. 1979. In diversity action, Federal Court of Appeals would apply law of state to issues before court and, in so doing, give great weight to district court’s view of state law. — Foremost Ins. Co. v. Sheppard, 610 F.2d 551.
C.A.Ark. 1978. In diversity action, Court of Appeals will give great weight to interpretation of state law reached by trial judge who is familiar with local law. — Luster v. Retail Credit Co., 575 F.2d 609.
C.A.Ark. 1978. On appeal, great weight is given to trial judge’s interpretation of local law. — Lide v. Carothers, 570 F.2d 253.
C.A.Ark. 1977. In a diversity case, interpretation of the district court on a question of state law is entitled to great deference. — Howard v. Green, 555 F.2d 178.
C.A.Colo. 1983. Views of the district court interpreting state law carry extraordinary force on appeal when there are no controlling state decisions providing clear precedent. — Campbell v. Joint Dist. 28-J, 704 F.2d 501.
C.A.Colo. 1983. Where action is one based on diversity, deference is to be accorded views of resident federal district judge with respect to interpretation and application of law of the state and appellate review is governed by the clearly erroneous standard. — King v. Horizon Corp., 701 F.2d 1313.
C.A.Colo. 1979. Views of federal district judge in diversity case, who is resident of state where controversy arose, interpretative of state’s laws carry extraordinary force on appeal where there is no controlling state decisions providing clear precedent. — City of Aurora, Colorado v. Bechtel Corp., 599 F.2d 382.
C.A.Colo. 1979. Court of Appeals will give substantial weight to trial judge’s perception of law of his resident state when law is unclear. — Glenn Justice Mortg. Co., Inc. v. First Nat. Bank of Fort Collins, 592 F.2d 567.
C.A.Colo. 1978. A federal appellate court should recognize and give deference to views of federal trial judge as to state law in his resident state, and such views should be accepted, on appeal, unless they be demonstrably in error. — In re Winters, 586 F.2d 1363.
C.A.Colo. 1977. In the absence of controlling state decisions interpreting state statutes or precedents, the views of federal district court judge who is resident of state carry extraordinary weight on appeal regarding interpretation of statute. — Adolph Coors Co. v. A & S Wholesalers, Inc., 561 F.2d 807.
C.A.Fla. 1982. Interpretation of state law by federal district judge sitting in that state is entitled to deference. — Alabama Elec. Co-op., Inc. v. First Nat. Bank of Akron, Ohio, 684 F.2d 789.
C.A.Ga. 1979. A Georgia federal district judge’s interpretation of Georgia law was entitled to deference by Court of Appeals. —Kaufman and Broad Home Systems, Inc. v. International Broth. of Firemen and Oilers, AFL-CIO, 607 F.2d 1104, rehearing denied 612 F.2d 579.
C.A.I11. 1983. Where no authoritative resolution of a legal issue had been rendered by state courts, district court’s construction of state law on that issue is entitled to great weight on appellate review.— Lamb v. Briggs Mfg., a Div. of Celotex Corp., 700 F.2d 1092.
C.A.Iowa 1978. The views of able and experienced district judges with respect to *1408questions of local law are entitled to great weight. — Green v. American Broadcasting Companies, Inc., 572 F.2d 628.
C.A.Iowa 1977. Great weight is accorded district court’s determination of questions of state law. — Merchants Mut. Bonding Co. v. Appalachian Ins. Co., 556 F.2d 899.
C.A.La. 1982. Great deference should be accorded to a district judge’s interpretation of the law of his or her state. — Trahan v. First Nat. Bank of Ruston, 690 F.2d 466.
C.A.La. 1982. In a diversity case, great deference is accorded the conclusions of state law reached by the district judge, schooled and skilled in the law of her state. —O’Toole v. New York Life Ins. Co., 671 F.2d 913, rehearing denied 677 F.2d 113.
C.A.La. 1982. In diversity cases which involve questions of local law, Court of Appeals will show deference to opinion of district court and give its views great weight, since federal judge who sits in particular state and has practiced before its courts is better able to resolve difficult questions about law of that state than other federal judges lacking such experience. —Commonwealth Life Ins. Co. v. Neal, 669 F.2d 300.
C.A.La. 1982. In diversity cases, when no state court decisions are available, opinion of federal judge sitting in state whose law is to be applied is accorded special deference. — Robertshaw Controls Co. v. Pre-Engineered Products, Co., Inc., 669 F.2d 298.
C.A.Md. 1983. In determining state law in diversity cases where there is no clear precedent, Courts of Appeals are disposed to accord substantial deference to opinion of federal district judge because of his familiarity with state law which must be applied. — Caspary v. Louisiana Land and Exploration Co., 707 F.2d 785.
C.A.Minn. 1983. Court of Appeals gives great weight to conclusions of local district judge on questions of state law. — O’Brien v. Heggen, 705 F.2d 1001.
C.A.Minn. 1982. On questions of state law, Court of Appeals normally defers to judgment of district court sitting in the particular state involved. — In re Schwen’s, Inc., 693 F.2d 48.
C.A.Minn. 1982. Court of Appeals gives great weight to conclusions of local district judge on questions of state law. — Bergstrom v. Sambo’s Restaurants, Inc., 687 F.2d 1250.
C.A.Minn. 1982. Court of Appeals accords great weight to conclusions of local trial judge on questions of state law.— Sperry Corp. and its Sperry Univac Div. v. City of Minneapolis, 680 F.2d 1234.
C.A.Minn. 1979. District court was entitled to deference from Court of Appeals on questions of law of state wherein district court sat. — Schuster v. U.S. News & World Report, Inc., 602 F.2d 850.
C.A.Miss. 1982. In diversity cases, Court of Appeals will accord special deference to decision of a federal district judge on the application of the law of the state in which he sits especially when a statutory scheme is less than clear and capable of varying interpretation. — Golden v. Cox Furniture Mfg. Co., Inc., 683 F.2d 115, rehearing denied 685 F.2d 1385.
C.A.Miss. 1980. Federal district court judge’s determination on law in his state is generally entitled to great weight on review. — Watson v. Callon Petroleum Co., 632 F.2d 646.
C.A.Miss. 1980. In the absence of controlling Mississippi precedent, the Court of Appeals, reviewing judgment rendered in Mississippi diversity suit, was required to decide whether an employer might be liable in damages for discharging an employee for pursuing his workmen’s compensation rights as the court believed the Mississippi court would decide the issue and, in this regard, special weight was to be given to determination of district court judge who was familiar with local law. — Green v. Amerada-Hess Corp., 612 F.2d 212, rehearing denied 614 F.2d 1298, certiorari denied 101 S.Ct. 356, 449 U.S. 952, 66 L.Ed.2d 216.
C.A.Miss. 1978. When state decisional law affords no guidance, interpretation of district judge, who was well versed in intricacies and trends of local law, is entitled to *1409great deference. — Black v. Fidelity & Guaranty Ins. Underwriters, Inc., 582 F.2d 984.
C.A.Mo. 1983. The appellate court should give great deference to' district court’s determination of state law unless it is fundamentally deficient in analysis or otherwise lacking in reasoned authority.— Kansas City Power and Light Co. v. Burlington Northern R. Co., 707 F.2d 1002.
C.A.Mo. 1983. Interpretation of state law by district judge sitting in that forum is entitled to substantial deference in absence of controlling state precedent. — Nelson By Wharton v. Missouri Div. of Family Services, 706 F.2d 276.
C.A.Mo. 1983. Court of Appeals would defer to district court’s interpretation of state law. — Glover v. Metropolitan Life Ins. Co., 698 F.2d 947.
C.A.Mo. 1983. Though district court’s interpretation of the local law is entitled to great weight in diversity cases in which such law governs the issues, Court of Appeals, is not bound by district court’s interpretation of state law and must reverse if Court of Appeals finds that the district court has not correctly applied local law or if such interpretation of state law is fundamentally deficient in analysis or interpretation of state law is fundamentally deficient in analysis or otherwise lacking in reasoned authority. — R.W. Murray Co. v. Shatterproof Glass Corp., 697 F.2d 818.
C.A.Mo. 1982. Substantial deference is accorded district court’s interpretation of local law in absence of controlling state precedent. — Renfroe v. Eli Lilly & Co., 686 F.2d 642.
C.A.Mo. 1980. Where issues in federal court are governed by state law, opinion of local federal district judge interpreting such law is entitled to great weight.— Hunter v. U.S., 624 F.2d 833.
C.A.Mo. 1980. Court of Appeals customarily defers to views of district court on questions of law of their forum states.— Jump v. Goldenhersh, 619 F.2d 11.
C.A.Mo. 1979. Federal court gives great weight to conclusion of local trial judge on questions of state law. — Lamb v. Amalgamated Labor Life Ins. Co., 602 F.2d 155.
C.A.Mo. 1978. Court of Appeals will give special weight to trial judge’s interpretation of state law in diversity cases; nevertheless, court is not bound by district court’s interpretation of state law and must reverse if it finds that district court has not correctly applied local law. — Bazzano v. Rockwell Intern. Corp., 579 F.2d 465.
C.A.Mo. 1978. In diversity case, Court of Appeals will accord great weight to conclusions of local judge on questions of local law. — Bergstreser v. Mitchell, 577 F.2d 22.
C.A.Mo. 1976. Rodeway Inns of America, Inc. v. Frank, 541 F.2d 759, certiorari denied 97 S.Ct. 1580, 430 U.S. 945, 51 L.Ed.2d 792.
C.A.Neb. 1983. In diversity cases in which state law governs issues, district court’s interpretation of that local law is entitled to great weight; however, Court of Appeals is not bound by district court’s interpretation of state law and must reverse if it finds that district court has not correctly applied local law, or if such interpretation of state law is fundamentally deficient in analysis or otherwise lacking in reasoned authority. — Gillette Dairy, Inc. v. Mallard Mfg. Corp., 707 F.2d 351.
C.A.Neb. 1983. Court of Appeals is not bound by trial judge’s interpretation of state law, but such interpretation is nonetheless given special weight in diversity cases. — Kizzier Chevrolet Co., Inc., of Scottsbluff, Neb. v. General Motors Corp., Oldsmobile Div., 705 F.2d 322.
C.A.Neb. 1982. Interpretation of state law by a district judge sitting in that forum is entitled to great deference. — Lewis Service Center, Inc. v. Mack Financial Corp., 696 F.2d 66.
C.A.Neb. 1982. Although trial judge’s interpretation of state law does not bind Court of Appeals, such interpretation deserves great weight. — Zrust v. Spencer Foods, Inc., 667 F.2d 760.
C.A.Neb. 1981. Court will give deference to district court’s findings on state laws where there is no strong argument *1410that such choice of law is fundamentally deficient in analysis or otherwise lacking in reasoned authority. — Ancom, Inc. v. E.R. Squibb & Sons, Inc., 658 F.2d 650.
C.A.Neb. 1979. With respect to questions of substantive state law, opinion of experienced local judge is entitled to great weight. — McPherson v. Sunset Speedway, Inc., 594 F.2d 711.
C.A.Neb. 1977. Although Court of Appeals is not bound by district court’s interpretation of local law in a diversity case, “great weight” is to be accorded its determination. — Lincoln Carpet Mills, Inc. v. Singer Co., 549 F.2d 80.
C.A.N.M. 1980. Where New Mexico Supreme Court had not ruled on issues presented in motorcycle insurer’s action seeking a declaration with respect to its liability for injuries sustained by passenger of insured motorcycle, decision of Court of Appeals on substantive law issues presented would be predicated on its interpretation of how New Mexico Supreme Court would construe the law if faced with similar facts and issues; in that regard, resident district court’s views on questions of New Mexico law would carry extraordinary force since there were no controlling state decisions providing clear precedent. — Farmers Alliance Mut. Ins. Co. v. Bakke, 619 F.2d 885.
C.A.N.M. 1978. Court of Appeals defers to resident district judge’s view on an unsettled question of state law unless it appears clearly wrong. — Mendoza v. K-Mart, Inc., 587 F.2d 1052.
C.A.N.M. 1978. Federal court will ordinarily accept view of resident district judge on unsettled law of his state unless it is clearly wrong. — Vallejos v. C.E. Glass Co., 583 F.2d 507.
C.A.N.D. 1979. In diversity suit for declaratory judgment, rights of parties were governed by law of state, and with respect to that, law opinions of experienced local district judge were entitled to great weight. 28 U.S.C.A. § 2201. — American Motorists Ins. Co. v. Samson, 596 F.2d 804.
C.A.N.D. 1977. Views of a bankruptcy judge and a district judge on questions of purely local law are entitled to substantial weight. Bankr.Act, § 6, 11 U.S.C.A. § 24. —Grenz Super Valu v. Fix, 566 F.2d 614.
C.A.N.D. 1977. Court of Appeals usually gives deference to a district court’s interpretation of state law. — Dakota Nat. Bank & Trust Co. v. First Nat. Bank & Trust Co. of Fargo, 554 F.2d 345, certiorari denied 98 S.Ct. 229, 434 U.S. 877, 54 L.Ed.2d 157.
C.A.N.D. 1977. Court of Appeals was bound to give great weight to district court’s construction of applicable state law in diversity case. — Jamestown Farmers Elevator, Inc. v. General Mills, Inc., 552 F.2d 1285.
C.A.Okl. 1980. Degree of deference should- be given to resident federal district judge who was passing on question involving local state law. — Obieli v. Campbell Soup Co., 623 F.2d 668.
C.A.OkI. 1980. In a diversity case, views of federal district judge who is a resident of the state where the controversy arose, interpretive of state’s laws, carry extraordinary force on appeal where there are no controlling state decisions providing clear precedent. — Lyles v. American Hoist & Derrick Co., 614 F.2d 691.
C.A.Okl. 1979. Some deference is due federal district judge’s determination of law of his resident state when law is unclear. — Travelers Ins. Co. v. Panama-Williams, Inc., 597 F.2d 702.
C.A.Okl. 1977. Great deference is to be accorded views of resident federal district judge relative to interpretation and application of law of his state in absence of controlling precedents opined by highest court of that state, however, where state’s highest court has opined, question is then one of law and Court of Appeals review is governed by “clearly erroneous” rule and reversal is required only if appellate court’s review results in firm conviction that mistake has been committed. Fed.Rules Civ. Proc. rule 52, 28 U.S.C.A. — Mustang Fuel Corp. v. Youngstown Sheet & Tube Co., 561 F.2d 202.
C.A.Okl. 1977. The trial court’s finding that partnership was not the continuation of corporation involved a question of state *1411law, and if there were no controlling state precedents, the resident federal district judge’s interpretation and/or application of state law must be given extraordinary force on appeal. — R.J. Enstrom Corp. v. Interceptor Corp., 555 F.2d 277.
C.A.Okl. 1976. DeBoer Const., Inc. v. Reliance Ins. Co., 540 F.2d 486, certiorari denied 97 S.Ct. 741, 429 U.S. 1041, 50 L.Ed.2d 753.
C.A.Okl. 1975. Mustang Fuel Corp. v. Youngstown Sheet & Tube Co., 516 F.2d 33, on remand 411 F.Supp. 705, reversed 561 F.2d 202.
C.A.Puerto Rico 1979. When court is faced with question involving proper construction of Puerto Rico law, court gives considerable deference to district judges who are citizens of Puerto Rico and well-versed in the Spanish underpinnings of Puerto Rico law. — Gual Morales v. Hernandez Vega, 604 F.2d 730.
C.A.Puerto Rico 1979. Much deference is accorded to district court’s construction of law of locality in which it sits. — Garcia v. Friesecke, 597 F.2d 284, certiorari denied 100 S.Ct. 292, 444 U.S. 940, 62 L.Ed.2d 306.
C.A.Puerto Rico 1978. Court of Appeals generally will not consider claims not raised before district court, and particularly where question involves proper construction of Puerto Rican law, deference to district judges who are Spanish speaking and trained in Spanish civil law is warranted.— Gual Morales v. Hernandez Vega, 579 F.2d 677, on remand Morales v. Vega, 461 F.Supp. 656, affirmed 604 F.2d 730.
C.A.S.C. 1977. In the absence of definitive interpretation of statutes by state Supreme Court, Court of Appeals would defer to conclusion reached by district judge whose service as state and federal judge had made him familiar with the laws of the state. — U.S. v. Burnsed, 566 F.2d 882, certiorari denied 98 S.Ct. 1270, 434 U.S. 1077, 55 L.Ed.2d 784.
C.A.S.D. 1983. District court’s determination of state law is not binding on Court of Appeals. — Kotval v. Gridley, 698 F.2d 344.
C.A.S.D. 1980. In a diversity case, the Court of Appeals gives great weight to the district court’s view of state law. — Greenwood Ranches Inc. v. Skie Const. Co., Inc., 629 F.2d 518.
C.A.Tenn. 1981. Federal Court of Appeals, in reviewing a district judge’s interpretation of state law, is to give considerable weight to such interpretation. — Bagwell v. Canal Ins. Co., 663 F.2d 710.
C.A.Tenn. 1981. District judge’s rulings on a matter of state law are entitled to respect by the Court of Appeals. — Transamerica Ins. Group v. Beem, 652 F.2d 663.
C.A.Tex. 1981. In reviewing a diversity action, Court of Appeals is reluctant to substitute its views of the state law for those of the district court judge. — Cole v. Elliott Equipment Co., 653 F.2d 1031.
C.A.Tex. 1980. Federal district court judge’s determination on law in his state is entitled to great weight on review. — Avery v. Maremont Corp., 628 F.2d 441.
C.A.Utah 1982. Deference is to be accorded views of resident federal district judge with respect to interpretation and application of law of his state absent controlling precedents held by highest court of that state. — Loveridge v. Dreagoux, 678 F.2d 870.
C.A.Wis. 1982. District court’s construction of state law on issue state courts have not addressed is given great weight on appellate review. — Murphy v. White Hen Pantry Co., 691 F.2d 350.
C.A.Wyo. 1980. Where there are no controlling state decisions providing clear precedent, the views of the resident district judge on matters of state law carry extraordinary force on appeal. — Amoco Production Co. v. Guild Trust, 636 F.2d 261, certiorari denied 101 S.Ct. 3123, 452 U.S. 967, 69 L.Ed.2d 981.
C.A.Wyo. 1980. Absent clear error, Court of Appeals will defer to trial court’s interpretation of state law of its district.— Smith v. Equitable Life Assur. Soc., 614 F.2d 720.
C.A.Wyo. 1978. Trial judge, having been a member of Wyoming bar and a *1412practitioner, was presumed to be in superi- or position to predict from the evidence available whether Wyoming would follow majority or minority doctrine on subject involved in diversity action. — Fox v. Ford Motor Co., 575 F.2d 774.
C.A.Wyo. 1978. An interpretation of a state’s laws by a federal district judge who is a resident of state where controversy arose carries extraordinary force on appeal in a diversity case where there are no state decisions directly on point or none which provide a clear precedent. Fed.Rules Civ. Proc. rule 52(a), 28 U.S.C.A. — Rasmussen Drilling, Inc. v. Kerr-McGee Nuclear Corp., 571 F.2d 1144, certiorari denied 99 S.Ct. 183, 439 U.S. 862, 58 L.Ed.2d 171.